



Exhibit 10.29


AMENDMENT NO. 1
TO THE GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN


Adopted December 5, 2016


WHEREAS, Global Eagle Entertainment Inc. (the "Company") has established and
maintains the Global Eagle Ente1tainment Inc. Amended and Restated 2013 Equity
Incentive Plan (the "Plan"); and


WHEREAS, pursuant to Section 12 of the Plan, the Committee (as defined in the
Plan) has the power to amend the Plan.


NOW, THEREFORE, the Committee hereby amends the Plan as follows:


1.Amendment. Section 12(e) of the Plan is hereby amended and restated in its
entirety as follows:


"(e) Repricing, Buybacks and Backdating Prohibited. Notwithstanding anything in
the Plan to the contrary, and except for the adjustments provided in Section 14,
neither the Committee nor any other Person may decrease the exercise price for
any outstanding Option after the date of grant nor cancel, repurchase or replace
an outstanding underwater Option in exchange for cash, other Awards, new Options
with a lower exercise price or any other cash or equity incentive awards. In
addition, the Committee may not make a grant of an Option with a grant date that
is effective prior to the date the Committee takes action to approve such
Award."


2.No Other Changes. Except as specifically amended hereby, the Plan is hereby
ratified and confirmed in all respects and remains in full force and effect.




(Remainder of page intentionally left blank.)




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed by the undersigned.


 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
 
 
By:
/s/ Stephen Ballas
 
 
 
 
Name:
Stephen Ballas
 
 
 
 
Title:
Executive Vice President and General Counsel





